NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 2/16/2021, in response to the final office action mailed 12/6/2020.
Claims 1-15 are pending and are being allowed on the merits in this office action.

Terminal Disclaimer
Examiner acknowledges receipt of the terminal disclaimer filed 2/16/2021.  The terminal disclaimer was approved on 2/17/2021.  See PAIR.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting-withdrawn
The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,507,198 (hereinafter the ‘198 patent), is withdrawn in view of the terminal disclaimer filed 2/16/2021.
The terminal disclaimer filed on 2/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,507,198 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.

Nat. Rev. 8:504-506 (Aug. 2011))-previously cited), is withdrawn in view of the terminal disclaimer filed 2/16/2021.
The terminal disclaimer filed on 2/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/845,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for treating cancer in a patient comprising administering to the patient an effective amount of a tyrosine hydroxylase inhibitor, melanin or melanin promoter, a p450 3A4 promoter, and a leucine aminopeptidase inhibitor, wherein the cancer is a recited metastatic cancer.
The following references are the closest prior art to the instant claims.	
	Brogden et al. (Drugs 21:81-89 (1981)-previously cited) teach that α-methyl-p-tyrosine (α-methyltryosine), a tyrosine hydroxylase inhibitor, can be used to treat patients with malignant or inoperable phaeochromocytoma (a tumor of the adrenal glands) (p. 82, summary and left col., first para.; p. 83, left col.; and p. 88, left col., last para.).
Beilstein Journal of Organic Chemistry 4:1-6 (2008) - previously cited) teach that melanotan II, a melanin promoter, can be used to prevent sunlight-induced skin cancer (abstract).  
	Landmark, C.J. (CNS Drugs 22:27-47 (2008) - previously cited) teaches that antiepileptic drugs, including the p450 3A4 promoters carbamazepine and valproic acid (valproate), can be used in the treatment of cancer (p. 29, left col., last para.; and p. 41, right col., second para.).  
	Terauchi et al. (BMC Cancer 7:1-12 (2007) - previously cited) teach N-[(2S,3R)]-3-amino-2-hydroxy-4-phenylbutryryl]-L-leucine (bestatin), a leucine aminopeptidase inhibitor, inhibits aminopeptidase N (APN/CD13) (abstract).  APN/CD13 has been found to play a role in tumor progression (abstract).  Terauchi et al. teach that bestatin may be a candidate drug for the treatment of ovarian cancer through its inhibition of APN/CD13 (p. 12, left col., second para.).  Terauchi et al. further teach that bestatin is currently being used in the treatment of leukemia.  Id.  
	The difference between the closest prior art and the instant claims is that the closest prior art does not the recited drug combination for the treatment of the recited forms of metastatic cancer.  
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 are allowed as set forth in the amendment filed 2/16/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654